Citation Nr: 0522647	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  95-25 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




REMAND

The veteran served on active duty from August 1965 to August 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which, among other things, denied the 
benefit sought on appeal.

The Board points out that, in addition to the issue here on 
appeal, the veteran had appealed the RO's denial of 
entitlement to service connection for retinitis pigmentosa, 
claimed as due to aggravation of Usher's Syndrome.  That 
claim was denied by the Board in April 2003.  The veteran 
sought reconsideration of that decision, but in September 
2003, the Board denied the veteran's motion for 
consideration.  As such, the issue of entitlement to service 
connection for retinitis pigmentosa is not here before the 
Board.

The record reflects that the veteran submitted a VA Form 9, 
Appeal to Board of Veterans' Appeals, in May 2005, requesting 
that a hearing be scheduled before the Board at the RO with 
respect to the issues of entitlement to service connection 
for retinitis pigmentosa and entitlement to a compensable 
evaluation for bilateral hearing loss.  The issue of 
entitlement to an increased rating is properly before the 
Board on appeal.  As such, in an effort to assist the veteran 
in fully developing this claim, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC, for the following action:

Schedule the veteran for a hearing before 
the Board to be held at the RO.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	VITO CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


